

116 HR 7419 IH: Child Poverty Reduction Act of 2020
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7419IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Danny K. Davis of Illinois (for himself and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce child poverty in the United States, and for other purposes.1.Short titleThis Act may be cited as the Child Poverty Reduction Act of 2020.2.Child poverty goal and accountabilityTitle IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended by inserting after part B the following:CChild poverty accountability measure441.National goal to cut child poverty by half(a)Statement of policyIt is the policy of the United States to reduce the number of children living in poverty in the United States by half in 10 years.(b)Sense of the CongressIt is the sense of the Congress that an effort to reach the goal described in subsection (a) shall include reducing the number of children in deep poverty as well as reducing child poverty among racial or ethnic groups with disparate poverty rates.442.Establishment of annual reporting(a)Anchored supplemental poverty measureThe Secretary shall enter into an agreement with the Bureau of the Census to report an anchored Supplemental Poverty Measure for individuals who have not attained 18 years of age, annually beginning with calendar year 2020. Beginning with the report for calendar year 2021, the report shall be based on poverty thresholds which are adjusted for inflation using the Consumer Price Index for all-urban consumers (as published by the Department of Labor). This subsection shall not be interpreted to require or authorize the replacement of any other calculation or measure reported by the Bureau of the Census.(b)Timing of release of Current Population Survey Annual Social and Economic Supplement microdataThe Bureau of the Census shall release the Current Population Survey Annual Social and Economic Supplement microdata for each year as a single file containing the anchored Supplemental Poverty Measure and any other poverty rates the Bureau of the Census reports. The file shall be released at the same time as the Bureau of the Census report on Income, Poverty, and Health Insurance Coverage in the United States. That report, or companion reports, should include poverty statistics and thresholds for the anchored Supplemental Poverty Measure and any other measures the Bureau of the Census reports.(c)Reporting in relation to the territories(1)In generalThe Secretary shall enter into an agreement with the Bureau of the Census to develop data to report an anchored Supplemental Poverty Measure for Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, and American Samoa, as part of the annual report required by subsection (a), not later than the close of fiscal year 2022.(2)Report required if compliance is not feasibleIf the Secretary determines that it will not be feasible to comply with all or part of paragraph (1), the Secretary shall submit to the Congress, not later than 6 months after the date of the enactment of this section, a report that explains what is not feasible, why it is not feasible, and includes details on what, if anything, would be needed to enable such compliance and by what date compliance could be achieved.(3)Limitations on authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated to the Secretary a total of not more than $2,000,000 for fiscal years 2020 through 2022.(d)Improving income data for use in annual reporting(1)In generalThe Secretary shall enter into an agreement with the Bureau of the Census to develop income data with corrections for under-reporting of income data for calculating an anchored Supplemental Poverty Measure as part of the annual report required by subsection (a), not later than the close of fiscal year 2022.(2)Report required if compliance is not feasibleIf the Secretary determines that it will not be feasible to comply with all or part of paragraph (1), the Secretary shall submit to the Congress, not later than 6 months after the date of the enactment of this section, a report that explains what is not feasible, why it is not feasible, and includes details on what, if anything, would be needed to enable such compliance and by what date compliance could be achieved.443.Child poverty reports(a)Annual reports on the effect of Federal policies on child poverty in the United StatesWithin 6 months after the date of the enactment of this section, the Secretary shall enter into an agreement with the National Academy of Sciences to submit to the Congress annual reports providing an evidence-based, non-partisan analysis of how Federal policies or programs have contributed to meeting the goal set forth in section 441(a), based on their effect on the anchored Supplemental Poverty Measure for children as reported by the Bureau of the Census pursuant to section 442.(b)Contents of reports(1)In generalEach such report—(A)shall analyze how, and the extent to which, Federal policies and programs contribute to meeting the goal referred to in subsection (a) of this section;(B)shall take into account the number of children in deep poverty and child poverty among racial or ethnic groups with disparate poverty rates;(C)shall attempt to ascertain whether each studied policy or program reduces or increases the number of children living in poverty, why the policy or program does so, and the extent to which the policy or program does so; and(D)shall include, to the extent feasible, projections on how such policies or programs would affect the number of children living in poverty in future years, which shall be made on the basis of previously released Current Population Survey Annual Social and Economic Supplement data, and adjusted periodically as new estimates from the Bureau of the Census become available.(2)Data correctionsWhere feasible, each such report shall correct the underlying Current Population Survey Annual Social and Economic Supplement data, for under-reporting of income and in-kind benefits and shall include estimates using both uncorrected and corrected income data. Because available information with which to produce corrected income data is currently limited and not timely, each such report shall indicate the year to which the corrected income data pertain and other limitations of the data. As soon as corrected income data from the Census Bureau become available under section 442(d), each such report shall use those data.(c)Feasibility review of State and local evidence-Based policiesThe 1st report under subsection (a) shall include a review of the feasibility of including consideration of State and local evidence-based policies or programs in subsequent such reports, and if the review determines that including the consideration is feasible, then each such report shall include an analysis of the additional policies.(d)TimingEach report for a year under subsection (a) shall be made after the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States for the year is released, and—(1)in the case of the 1st such report, before the beginning of the 1st calendar year that begins more than 6 months after the date of the enactment of this section; or(2)in the case of each subsequent such report, before the end of the year.(e)Limitations on authorization of appropriationsTo carry out this section, there are authorized to be appropriated not more than—(1)$1,200,000 for fiscal year 2020; and(2)$1,000,000 for each of fiscal years 2021 through 2029.444.Child poverty reduction strategy clearinghouseThe Secretary shall establish, and annually update, on a website of the Department of Health and Human Services, an online collection of resources related to the national child poverty reduction goal established in section 441 of this Act, including—(1)the anchored Supplemental Poverty Measure published under section 442 of this Act;(2)the reports required by section 443 of this Act;(3)the report required by section 3 of the Child Poverty Reduction Act of 2020;(4)the report required by section 4 of the Child Poverty Reduction Act of 2020; and(5)links to other relevant Federal reports, analyses, evaluations, and resources related to child poverty as determined by the Secretary.445.DefinitionsIn this part:(1)AnchoredThe term anchored means fixed at a given point in time, and annually adjusted by a measure reflecting only changes in prices.(2)PovertyThe term poverty means, with respect to an individual or family, that the individual or family has a total annual income that is less than the anchored Supplemental Poverty threshold for the individual or family, as provided in the Bureau of the Census report under section 442.(3)Deep povertyThe term deep poverty means, with respect to an individual or family, that the individual or family has a total annual income that is less than 50 percent of the anchored Supplemental Poverty threshold for the individual or family, as provided in the Bureau of the Census report under section 442..3.Update of A Roadmap to Reduce Child Poverty(a)In generalWithin 36 months after the date of the enactment of this section, the Secretary of Health and Human Services shall enter into an agreement with the National Academy of Sciences to revise and update the National Academies report entitled A Roadmap to Reduce Child Poverty within 72 months after the date of entry into the agreement.(b)Limitations on authorization of appropriationsTo carry out subsection (a), there are authorized to be appropriated not more than $2,200,000.4.Report on reducing long-term, intergenerational child poverty(a)In generalWithin 6 months after the date of the enactment of this section, the Secretary of Health and Human Services shall enter into an agreement with the National Academy of Sciences to publish, within 36 months after the date of entry into the agreement, a report on evidence-based policies to reduce long-term, intergenerational child poverty, which report shall build on the National Academies report entitled A Roadmap to Reduce Child Poverty.(b)Limitations on authorization of appropriationsTo carry out subsection (a), there are authorized to be appropriated not more than $2,200,000.